EXHIBIT 10.62

 

 

 

 

 

 

 

 

 

 

 

REGO II BORROWER LLC, a Delaware limited liability company

(“Assignor”)

 

AND

 

BANK OF CHINA, New York branch

(“Assignee”)

 

                                                                                                                                                           
 

 

PARTIAL RELEASE OF

ASSIGNMENT OF LEASES AND RENTS

                                                                                                                                                           
 

 

 

 

Dated: November 15, 2013   

Location:  61-35 Junction Blvd., Queens, New York 11374

County:  Queens        

Block:  2080   

Lot:  1002                  

 

 

 

PREPARED BY AND UPON

RECORDATION RETURN TO:

 

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention: Arthur S. Adler

 

­SC1:3489147.1

--------------------------------------------------------------------------------

 

 

 

 

PARTIAL RELEASE OF ASSIGNMENT OF LEASES

AND RENTS

 

 

THIS PARTIAL RELEASE OF ASSIGNMENT OF LEASES AND RENTS, is made as of November
15, 2013, by and between REGO II BORROWER LLC, a Delaware limited liability
company having its principal place of business at c/o Alexander’s, Inc., 210
Route 4 East, Paramus, New Jersey  07652 (“Assignor”), and Bank of China, New
York branch, having an address at 410 Madison Avenue, New York, New York  10017
(“Assignee”). 

WI T N E S S E T H:

 

WHEREAS, Assignor has previously executed and delivered to Assignee that certain
Assignment of Leases and Rents, dated as of November 30, 2011 (the
“Assignment”), which Assignment was recorded on January 4, 2012 in the Office of
the City Register, Queens County (the “City Register's Office”) as
CFRN#2012000002918;

WHEREAS, the Assignment was given in connection with a loan in the principal
amount of $275,000,000 pursuant to a certain loan agreement, dated as of
November 30, 2011, between Assignor and Assignee (the “Loan Agreement”);  

WHEREAS, in connection with the Loan Agreement, Assignor, as mortgagor,
delivered to Assignee, as mortgagee, that certain Consolidated, Amended and
Restated Mortgage, Assignment of Leases and Rents and Security Agreement, dated
as of November 30, 2011, and recorded on January 4, 2012 in the Office of the
City Register, Queens County as CRFN #2012000002917 (the “Mortgage”); 

WHEREAS, pursuant to a certain Partial Release of Mortgage of even date herewith
and intended to be recorded in the Office of the City Register, Queens County
simultaneously herewith, Assignor has requested and Assignee has agreed to
release a certain portion of the real property encumbered by the Mortgage as
further described on Exhibit A (the “Released Property”) from the lien and
operation of the Mortgage, and in connection therewith, Assignee desires to also
release such Released Property from the Assignment;

WHEREAS, in connection therewith, Mortgagee hereby releases the Released
Property from the Assignment.

 (Signature pages follow)

 

 

­SC1:3489147.1

--------------------------------------------------------------------------------

 

 







                                           LENDER :

 

                                                       BANK OF CHINA, NEW YORK
BRANCH

 

 

 

                                                                        
 
                                                      By:             /s/
Raymond Qiao                   

                                        Name: Raymond Qiao

                                        Title: First Vice President

 

    

 

 

 

 

                                         [Signature Page to Partial Release of
Assignment of Lease and Rents]

 

--------------------------------------------------------------------------------

 

 

 

 

STATE OF NEW YORK                   )

                                                            ) ss.:

COUNTY OF NEW YORK               )

 

On the 12th  day of November, 2013, before me, the undersigned, personally
appeared Raymond Qiao, First Vice President, personally known to me or proved to
me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 

                                                                        /s/
Kenneth Ngew Lee                   

R>  Notary Public

Kenneth Ngew Lee

Notary Public, State of New York

No. 01LE4834707

Qualified in Nassau County

Commission Expires October 31, 2017









 

 

                            [Signature Page to Partial Release of Assignment of
Lease and Rents]

 

--------------------------------------------------------------------------------

 

 

Exhibit A

(Released Property)

 

The Condominium Unit (the “Unit”) in the premises known as Rego II Condominium
and by the street number 61-01 Junction Boulevard, Rego Park, Borough of Queens,
City and State of New York, said Unit being designated and described as “Upper
Unit” in the declaration (“Declaration”) establishing a plan for condominium
ownership of said premises under Article 9-B of the Real Property Law of the
State of New York (the “Condominium Act”), dated March 8, 2013 and recorded in
the Office of the City Register of The City of New York (the “City Register’s
Office”) on November 6, 2013 as CRFN 2013000458265 and also designated as Tax
Lot 1002 in Block 2080 of the Borough of Queens on the Tax Map of the Real
Property Assessment Department of The City of New York and on the Floor Plans of
said building, certified by Luigi Pio Russo, Architect, and filed in the Real
Property Assessment Department of the City of New York as Condominium Plan No.
875, and also recorded in the City Register’s Office on November 6, 2013 as CRFN
2013000458266.  The premises within which the Unit is (are) located are more
particularly described in Exhibit B  attached hereto and made a part hereof. 
All capitalized terms herein which are not separately defined herein shall have
the meanings given to those terms in the Declaration or in the by-laws of Rego
II Condominium.  (Said by-laws, as the same may be amended from time to time,
are hereinafter referred to as the “By-Laws.”)

Together with an undivided 0.5 percentage interest in the General Common
Elements (as such term is defined in the Declaration).

 

 

­SC1:3489147.1

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

PARCEL I

 

ALL THAT CERTAIN PLOT, PIECE OR PARCEL OF LAND, SITUATE, LYING AND BEING IN THE
BOROUGH OF QUEENS, COUNTY OF QUEENS, CITY AND STATE OF NEW YORK, BOUNDED AND
DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE CORNER FORMED BY THE INTERSECTION OF THE SOUTHERLY SIDE OF
HORACE HARDING EXPRESSWAY, FORMERLY HORACE HARDING BOULEVARD AND NASSAU
BOULEVARD, 260 FEET WIDE AND EASTERLY SIDE OF JUNCTION BOULEVARD, 80 FEET WIDE,
AS SAID HORACE HARDING EXPRESSWAY AND JUNCTION BOULEVARD ARE NOW LAID OUT ON THE
FINAL TOPOGRAPHICAL MAP OF THE CITY OF NEW YORK;

 

RUNNING THENCE EASTERLY ALONG THE SOUTHERLY SIDE OF HORACE HARDING EXPRESSWAY,
456.35 FEET TO THE WESTERLY SIDE OF 97TH STREET, AS SHOWN ON THE FINAL
TOPOGRAPHICAL MAP OF THE CITY OF NEW YORK, PRIOR TO THE ADOPTION OF THE
ALTERATION MAP NO. 3530 ON DECEMBER 20, 1951;

 

THENCE SOUTHERLY ALONG THE SAID WESTERLY SIDE OF 97TH STREET, 630 FEET TO THE
NORTHERLY SIDE OF 62ND DRIVE, 80 FEET WIDE, AS SHOWN ON THE FINAL TOPOGRAPHICAL
MAP OF THE CITY OF NEW YORK, PRIOR TO THE ADOPTION OF THE ALTERATION MAP NO.
4822 ON MARCH 2, 1987, ON CAL. NO. 1;

 

THENCE WESTERLY ALONG THE NORTHERLY SIDE OF 62ND DRIVE 456.35 FEET TO THE
EASTERLY SIDE OF JUNCTION BOULEVARD;

 

THENCE NORTHERLY ALONG THE EASTERLY SIDE OF JUNCTION BOULEVARD 630 FEET TO THE
POINT OR PLACE OF BEGINNING.

 

TOGETHER WITH, BUT SUBJECT TO THE BURDENS OF, THE EASEMENT SET FORTH IN THE
EASEMENT AGREEMENT BETWEEN ALEXANDER’S OF REGO PARK II, INC., AND ALEXANDER’S
REGO SHOPPING CENTER, INC., DATED AS OF DECEMBER 21, 2007 AND RECORDED ON
FEBRUARY 14, 2008 IN CFRN 2008000062504.

 

EXCEPTING THEREFROM THOSE PORTIONS OF HORSE BROOK CREEK AS IT WINDED AND TURNED
THROUGHOUT THE ABOVE DESCRIBED PREMISES WHICH ARE 10 FEET WIDE WHICH LIE BETWEEN
THE WESTERLY LINE OF 97TH STREET AS IT WAS LAID OUT 60 FEET WIDE ON THE FINAL
MAP OF THE CITY OF NEW YORK FOR THE BOROUGH OF QUEENS PRIOR TO THE ADOPTION OF
THE ALTERATION MAP NO. 3530 ON DECEMBER 20, 1951 AND WESTERLY LINE OF 97TH
STREET AS IT IS LAID OUT 70 FEET WIDE ON THE PRESENT FINAL MAP OF THE CITY OF
NEW YORK FOR THE BOROUGH OF QUEENS.

 

 

­SC1:3489147.1

--------------------------------------------------------------------------------

 

 

ALSO EXCEPTING THEREFROM THE FOLLOWING DESCRIBED PARCEL:

 

BEGINNING AT A POINT FORMED BY THE INTERSECTION OF THE NORTHERLY LINE OF 62ND
DRIVE AND THE EASTERLY LINE OF JUNCTION BOULEVARD, AS SAID STREETS ARE SHOWN ON
THE FINAL MAP OF THE BOROUGH OF QUEENS KNOWN AS MAP NO. 4822 ADOPTED BY THE
BOARD OF ESTIMATE ON MARCH 2, 1987;

 

RUNNING THENCE EASTERLY ALONG THE NORTHERLY LINE OF 62ND DRIVE 446.35 FEET TO
THE WESTERLY LINE OF 97TH STREET;

 

THENCE SOUTHERLY ALONG THE PROLONGATION OF THE WESTERLY LINE OF 97TH STREET
FORMING AN INTERIOR ANGLE OF 90 DEGREES WITH THE LAST MENTIONED COURSE, 10.00
FEET TO THE FORMER NORTHERLY LINE OF 62ND DRIVE

 

THENCE WESTERLY ALONG THE FORMER NORTHERLY LINE OF 62ND DRIVE, FORMING AN
INTERIOR ANGLE OF 90 DEGREES WITH THE LAST MENTIONED COURSE, 446.35 FEET TO THE
PROLONGATION OF THE EASTERLY LINE OF JUNCTION BOULEVARD.

 

RUNNING THENCE NORTHERLY AT RIGHT ANGLES TO THE PREVIOUS COURSE 10.00 FEET TO
THE POINT OR PLACE OF BEGINNING.

 

TOGETHER WITH ALL THE RIGHT, TITLE AND INTEREST OF THE PARTY OF THE FIRST PART,
OF, IN AND TO ALL THE LAND IN THE BED OF 62ND DRIVE, 80 FEET WIDE, AS FORMERLY
LAID OUT WITHIN THE LINES OF 62ND DRIVE, LYING IN FRONT OF AND ADJOINING THE
ABOVE DESCRIBED PROPERTY, BUT NOT INCLUDING THE FOLLOWING AIR VOLUME ABOVE 62ND
DRIVE:

 

AIR VOLUME – HORIZONTAL LIMITS

 

BEGINNING AT A POINT ON THE NORTHERLY LINE OF 62ND DRIVE, SAID POINT BEING
DISTANT 80 FEET WESTERLY ALONG THE NORTHERLY LINE OF 62ND DRIVE FROM ITS
INTERSECTION WITH THE WESTERLY LINE OF 97TH STREET, AS SAID STREETS ARE SHOWN ON
THE FINAL MAP OF THE BOROUGH OF QUEENS KNOWN AS MAP. No. 4822 ADOPTED BY THE
BOARD OF ESTIMATE MARCH 2, 1987;

 

RUNNING THENCE SOUTHERLY ALONG A LINE AT RIGHT ANGLES TO THE NORTHERLY LINE OF
62ND DRIVE 10.00 FEET TO THE FORMER NORTHERLY LINE OF 62ND STREET;

 

THENCE WESTERLY ALONG THE FORMER NORTHERLY LINE OF 62ND DRIVE, AT RIGHT ANGLES
TO THE LAST MENTIONED COURSE, FOR 30 FEET TO A POINT;

 

 

­SC1:3489147.1

--------------------------------------------------------------------------------

 

 

THENCE NORTHERLY ALONG A LINE, AT RIGHT ANGLES TO THE LAST MENTIONED COURSE, FOR
10.00 FEET TO THE NORTHERLY LINE OF 62ND STREET;

 

THENCE EASTERLY ALONG THE NORTHERLY LINE OF 62ND DRIVE, 30.00 FEET TO THE POINT
OR PLACE OF BEGINNING.

 

AIR VOLUME – VERTICAL LIMITS

 

THE VERTICAL LIMITS OF THE STREET AIR VOLUME TO BE EXCLUDED SHALL BE BETWEEN A
LOWER LIMITING PLANE AT ELEVATION 35.7 FEET AND AN UPPER LIMITING PLANE AT
ELEVATION 80.2 FEET WITHIN THE HORIZONTAL LIMITS DESCRIBED ABOVE.

 

THE ELEVATIONS REFER TO THE DATUM IN USE BY THE QUEENS TOPOGRAPHICAL BUREAU
WHICH IS 2.725 FEET ABOVE UNITED STATES COAST AND GEODETIC DATUM AT SANDY HOOK.

 

PARCEL 2

 

ALL THAT CERTAIN PLOT, PIECE OR PARCEL OF LAND, SITUATE, LYING AND BEING IN THE
BOROUGH OF QUEENS, COUNTY OF QUEENS, CITY AND STATE OF NEW YORK, BOUNDED AND
DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT ON THE NORTHERLY SIDE OF 62ND DRIVE, 80 FEET WIDE, DISTANT
80 FEET WESTERLY, AS MEASURED ALONG THE NORTHERLY SIDE OF 62ND DRIVE, BETWEEN A
LOWER LIMITING HORIZONTAL PLANE AT ELEVATION 35.70 FEET AND AN UPPER LIMITING
HORIZONTAL PLANE AT ELEVATION 80.2 FEET;

 

RUNNING THENCE FROM THIS POINT OF BEGINNING, SOUTHERLY ALONG A LINE FORMING AN
INTERIOR ANGLE OF 90 DEGREES WITH THE NORTHERLY SIDE OF 62ND DRIVE, 80 FEET TO
THE SOUTHERLY SIDE OF 62ND DRIVE;

 

THENCE WESTERLY ALONG THE SOUTHERLY SIDE OF 62ND DRIVE ALONG A LINE FORMING AN
INTERIOR ANGLE OF 90 DEGREES WITH THE LAST MENTIONED COURSE, 30 FEET;

 

THENCE NORTHERLY ALONG A LINE FORMING AN INTERIOR ANGLE OF 90 DEGREES WITH THE
LAST MENTIONED COURSE, 80 FEET TO THE NORTHERLY SIDE OF 62ND DRIVE;

 

THENCE EASTERLY ALONG THE NORTHERLY SIDE OF 62ND DRIVE ALONG A LINE FORMING AN
INTERIOR ANGLE OF 90 DEGREES WITH THE LAST MENTIONED COURSE, 30 FEET TO THE
POINT OR PLACE OF BEGINNING;

 

 

­SC1:3489147.1

--------------------------------------------------------------------------------

 

 

ELEVATIONS REFER TO THE DATUM IN USE BY THE QUEENS TOPOGRAPHICAL BUREAU WHICH IS
2.725 FEET ABOVE MEAN SEA LEVEL AT SANDY HOOK, NEW JERSEY AS ESTABLISHED BY THE
U.S. COAST AND GEODETIC SURVEY.

 

­
 
SC1:3489147.1